DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         AZAD MAHMUDOV,
                             Appellant,

                                    v.

STEVE MARTIN, as Successor Trustee of the 1943 MONROE STREET
                   #206 A REALTY TRUST,
                           Appellee.

                              No. 4D22-1483

                         [November 23, 2022]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Sandra Perlman, Judge; L.T. Case No.
CACE19-022175.

   Carlton Bober and Bernadette Guerra of Vernis & Bowling of Broward,
P.A., Hollywood, for appellant.

  No appearance for appellee.

PER CURIAM.

  Affirmed.

FORST, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

    Not final until disposition of timely filed motion for rehearing.